department of the treasury internal_revenue_service washington d c tep qa ti tax_exempt_and_government_entities_division dec uniform issue list xxxxxxxxkxkxxkxx xxxxxxxxxxxxxx xxxxxxxxxxxxkx legend taxpayer a xxxxxxxxxxxxkx ira b xxxxxxxxxxxxxx financial_institution c xxxxxxxxxkxxxx dear xxxxxxxxxxxxxx account d bank e amount this is in response to your letter dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira b totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to his medical_condition which impaired his ability to manage his financial affairs taxpayer a further represents that amount has not been used for any other purpose taxpayer a maintained ira b an individual_retirement_annuity under sec_408 of the code with financial_institution c taxpayer a has been under permanent disability since and needs lots of medical attention and treatment in taxpayer a contacted a representative of financial_institution c and thought he was informed that a distribution from ira a would not be taxable to anyone who is disabled in date taxpayer a while dealing with paint and stress due to his medical_condition contacted financial_institution c and requested that the balance of his ira amount be distributed directly to him intending to roil it into a self-directed_ira or 401_k_plan on date amount was transferred from ira b at financial_institution c into a non-ira account account d at bank e however due to his medical_condition taxpayer a was unable to complete the rollover taxpayer a represents that amount has not been used for any purpose taxpayer a has suffered from a chronic medical_condition taxpayer a has been permanently disabled since and has been receiving treatment including both therapy and medication in date taxpayer a was diagnosed with a new condition and subsequently had surgery to address the condition taxpayer a has submitted medical records including a letter from his physician documenting that his state of physical and mental health at the time of the distribution and during the 60-day period following the distribution of amount prevented him from attending to his financial affairs including completing a rollover based on the facts and representations a ruling has been requested that the internal_revenue_service service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by his medical_condition which impaired his ability to manage his financial affairs and accomplish a timely rollover therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_408 of the code so no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of any amounts that are required to be distributed by sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxxx id xxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely g bh a tathind carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
